DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/28/20.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: the limitation “…is configured to cause an flexible spine…” is grammatically incorrect.  The word “an” should be replaced with --a--.  See claim 15, line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are rejected because claim 19 recites “the piston” and “the disc stack” but both of these components lack sufficient antecedent basis.  See claim 19, line 9.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gaines in view of Sakashita
Claim(s) 1-8, 11, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al. (U.S. Patent Pub. No. 2005/0247529) in view of Sakashita et al. (U.S. Patent Pub. No. 2014/0090933).  Gaines is directed to an aircraft brake actuation system including an internally threaded ball screw actuator assembly.  See Abstract.  Sakashita is directed to a disc brake.  See Abstract.  Note: both Gaines and Sakashita are “Y” reference in the cited EPO Written Opinion. 
Claim 1:  Gaines discloses a brake assembly [Figs. 4-7] comprising: a brake disc stack [see para. 0004]; an actuator assembly (108) comprising: an electric motor (402) configured to generate a first rotary torque around a motor axis; a gear set (456, 458, 462, 428) configured to generate a second rotary torque in response to the first rotary torque; the gear set comprising an output gear (462, 428) configured to rotate in response to the second rotary torque; and a linear actuator (404, 406) mechanically coupled with the gear set, wherein the linear actuator is configured to generate linear motion along a compression axis and cause a piston (443) to compress the brake disc stack when the output gear rotates, wherein the compression axis is different than the motor axis [see Fig. 4].  See Figs. 4-7.
Gaines discloses all the limitations of this claim except for the use of a “harmonic drive.”  Sakashita discloses a similar brake assembly with an electric motor (32) axially offset from a linear actuator (39, 44), and two gear set mechanisms (40, 41), the former of which stems from the electric motor and is a spur gear speed reduction mechanism that can use “strain wave gearing” (i.e., a harmonic drive).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the Sakashita harmonic drive because this improves torque transmission efficiency for the aircraft brake.  The use of a harmonic drive is also well-known and commonly employed in the art.  See, e.g., U.S. Patent Pub. Nos. 2021/0310528 (para. 0083), 2017/0343065 (para. 0037), 2017/0297434 (para. 0043), 2010/0163351 (para. 0058), 2010/0038478 (Abstract; Fig. 1). 
Claim 2: Sakashita discloses that the electric motor is configured to generate the first rotary torque at first rotary speed and in a first rotary direction, and wherein the harmonic drive is configured to generate the second rotary torque at a second rotary speed and in a second rotary direction, wherein the second rotary speed is less than the first rotary speed and the second rotary direction is opposite the first rotary direction.  See para. 0034 (“speed reducer” will result in a lower rotary speed). 
Claim 3: Gaines discloses that output gear is configured to cause a rotation of the linear actuator, and wherein the linear actuator is configured to generate the linear motion when the output gear causes the rotation.  See Fig. 4; para. 0026-27. 
Claim 4: Gaines discloses that the linear actuator includes a screw (406) configured to translate and a driver (404) configured to rotate around the screw, wherein the rotation of the driver causes the screw to generate the linear motion along the compression axis.  See Fig. 4.  Sakashita also discloses this limitation.  See Fig. 1. 
Claim 5: Gaines discloses that the linear actuator comprises a plurality of ball bearings (432, 434, 436), wherein the driver is configured to cause the ball bearings to impart a force on the screw to cause the screw to generate the linear motion along the compression axis.  Sakashita also discloses ball bearings (67).  See Figs. 1, 3, 5A, 5B. 
Claim 6: Gaines discloses that the gear set includes a input gear (456) configured to rotate around the motor axis, wherein the harmonic drive is configured to cause the rotation of the input gear, and wherein the output gear (428) is configured to rotate around the compression axis when the input gear rotates around the motor axis.  See Fig. 4. 
Claim 7: Gaines discloses that the output gear is meshed with the input gear.  See Fig. 4. 
Claim 8: Gaines discloses that a portion (404) of the linear actuator is configured to rotate synchronously with the output gear.  See para. 0026; Fig. 4. 
Claim 11: Gaines discloses that the linear actuator is configured to substantially prevent a rotation of the piston around the compression axis when the linear actuator generates the linear motion along the compression axis.  See para. 0026; Fig. 4. 
Claim 14: Gaines discloses a torque tube, wherein the disc stack comprises one or more rotor discs configured to rotate around the torque tube and one or more stator discs configured to remain rotationally stationary with respect to the torque tube, and wherein the piston is configured to cause the one or more rotor discs and the one or more stator discs to translate over the torque tube when the piston compresses the disc stack.  See para. 0004. 
Claim 16: see claim 3 above.
Claim 18: see claim 7 above.
Claim 19: see claim 1 above.
Claim 20: see claims 6 and 7 above. 
Gaines in view of Sakashita and Knight
Claim(s) 9-10, 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines in view of Sakashita and Knight (U.S. Patent Pub. No. 2010/0038478).  Knight is directed to a harmonic drive actuator for an aircraft.  See Abstract.  Note: Knight is also a “Y” reference in the cited EPO Written Opinion. 
Claims 9 and 10: Gaines and Sakashita are relied upon as in claim 1 above but neither discloses the specifics of the harmonic drive.  Knight discloses that the harmonic drive includes a fixed spline (11) defining internal teeth and a flexible spline (18) defining external teeth, wherein the flexible spline is configured to mesh the external teeth with the internal teeth to generate the second rotary torque [see para. 0031].  See para. 0029-32; Fig. 1.  Knight further discloses that the harmonic drive includes a harmonic wave generator (17) and a flexible spline (18), wherein the electric motor is configured to cause a rotation of the harmonic wave generator using the first rotary torque, and wherein the harmonic wave generator is configured to cause the flexible spline to define an elliptical pitch circle [see para. 0031] having a major axis longer than a minor axis.  See Fig. 1; para. 0031.  The features discussed in Knight would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention because these are well-known and commonly employed for harmonic drives.
Claim 12: see claims 4, 7 and 9 above.
Claim 13: see claims 9 and 10 above.  Gaines further discloses that the electric motor (402) comprises a motor housing (408) and a motor shaft (end of 402).  See Fig. 4.  Sakashita also discloses an electric motor (32) with a motor housing (34) and a motor shaft (32A).  See Fig. 1. 
Claim 15: see claims 1, 2, 4 and 9 above.  Gaines further discloses that the electric motor (402) comprises a motor housing (408) and a motor shaft (end of 402).  See Fig. 4.  Sakashita also discloses an electric motor (32) with a motor housing (34) and a motor shaft (32A).  See Fig. 1.
Claim 17: see claims 6 and 9 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 4, 2022